Citation Nr: 9925287	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  95-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
pancreatitis, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from October 1974 to 
October 1977.

This appeal arises from a March 1995, Department of Veterans 
Affairs Regional Office (VARO), St. Petersburg, Florida 
rating decision, which denied the appellant's claim for an 
increased rating for service-connected pancreatitis, 
evaluated as 10 percent disabling, and denied entitlement to 
service connection for diabetes mellitus secondary to his 
service-connected pancreatitis.

The Board remanded the appellant's claim for further 
development in a May 1997 decision.  Additional development 
was completed, and VARO granted the appellant an increased 
rating for his service-connected pancreatitis from 10 to 30 
percent in a November 1997 rating decision.  The claim has 
now been returned to the Board for further adjudication.

The service connection issue is addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  The appellant served on active duty from October 1974 to 
October 1977.

2.  Manifestations of the appellant's service-connected 
pancreatitis include acute attacks due to continued alcohol 
abuse, but do not include frequent attacks of abdominal pain, 
loss of normal body weight due to pancreatic symptoms, or 
other findings to indicate pancreatic insufficiency between 
acute attacks.



CONCLUSION OF LAW

Current manifestations of the appellant's service-connected 
pancreatitis are no more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.115 
Diagnostic Code 7347 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will first review the appellant's pertinent history 
regarding his claim for an increased rating for pancreatitis.

The appellant was originally granted entitlement to service 
connection for pancreatitis, evaluated as 10 percent 
disabling, in a June 1978 rating decision.  He was 
subsequently hospitalized on numerous occasions over the 
years for acute pancreatitis.  He was also treated for 
chronic alcohol abuse.  VA outpatient treatment records in 
1987 refer to chronic pancreatitis with non- insulin 
dependent diabetes mellitus.

A March 1992 VA hospitalization report reflects treatment for 
diabetes mellitus. Primary diagnoses included diabetic 
ketoacidosis, chronic alcoholism, and pancreatitis.  
Pancreatitis was not treated.

An April 1994 VA hospitalization report also indicated an 
admission for an Axis I diagnosis of alcohol abuse, and Axis 
III diagnoses of alcohol dependence, insulin dependent 
diabetes mellitus, and a history of pancreatitis and 
gastritis.

A VA hospitalization summary for a period of admission from 
May 1994 to June 1994 indicated that the appellant was 
admitted for alcohol withdrawal following a period of binge 
drinking, and received treatment for diabetes mellitus.  
However, no complaints or findings referable to pancreatitis 
were indicated.

VA treatment records reported that the appellant continued to 
be followed for insulin dependent diabetes mellitus.  A June 
1994 entry noted a 10 year history of diabetes with insulin 
treatment since April 1994.  It was noted that the appellant 
was service-connected for pancreatitis and had been drinking 
until his last admission in April.  

A VA examination was conducted in November 1994.  The 
appellant provided a history of chronic pancreatitis and 
insulin dependent diabetes mellitus.  His abdomen was soft, 
non-tender, with no masses or visceromegaly palpable.  He 
complained of vague back tenderness on the left mid back.  
Diagnoses included a history of insulin dependent diabetes 
mellitus, but no findings referable to pancreatitis. 

A June 1996 VA treatment entry indicated that the appellant 
claimed that he had been careless with his diabetes and had 
lost 20 pounds in 4 months.  His weight was 122 pounds.  A 
subsequent June 1996 reflects that he claimed that he had 
occasional epigastric discomfort.  

A VA examination was conducted in June 1998.  The examiner 
reviewed the appellant's medical records.  It was reported 
that the appellant had some diarrhea with continued drinking.  
He clearly had had pancreatitis, acute and relapsing with 
ETOH intake continuing.  He had no documented malabsorption 
or diarrhea until recently.  The examiner reported that the 
appellant's diabetes was not documented until 1982, or at 
least 1987, long after service and at least 5, possibly 9 
years after recurrent alcoholic-related pancreatitis. 

Private medical treatment reports from Memorial Regional 
Hospital for a period of admission from June 1998 to July 
1998, reported that the appellant was admitted following 
seizures.  


INCREASED RATING

Regarding the appellant's claim for an increased rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1998) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The schedular criteria for pancreatitis call for a 30 percent 
disability rating for moderately severe pancreatitis with at 
least 4-7 typical attacks of abdominal pain per year with good 
remission between attacks; a 60 percent disability rating is 
warranted for frequent attacks of abdominal pain, loss of 
normal body weight and other findings showing continuing 
pancreatic insufficiency between acute attacks; and a 100 
percent disability rating is warranted for frequently 
recurrent disabling attacks of abdominal pain with few pain 
free intermissions and with steatorrhea, malabsorption, 
diarrhea and severe malnutrition.  38 C.F.R. § 4.115 
Diagnostic Code 7347 (1998).

It must be noted that terms such as "moderately severe" are 
not defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (1998).  It should also be noted 
that the use of terminology such as "moderate" or "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

After careful scrutiny of all of the evidence of record, the 
Board finds that an increased rating for the appellant's 
service-connected pancreatitis is not warranted.  The Board 
places emphasis upon the appellant's most recent medical 
treatment records and VA examinations which indicate that he 
had occasional abdominal discomfort and diarrhea due to 
pancreatitis, and usually following an alcoholic "binge."  
Although he had some weight loss in June 1996, it was 
associated with inadequate control of his diabetes.  According 
to the medical evidence, he does not have pancreatic 
insufficiency between attacks.  Because the current evidence, 
particularly his most recent treatment records, does not 
indicate that he has frequent attacks of abdominal pain with 
loss of normal body weight and other findings which show 
continuing pancreatic insufficiency between acute attacks, a 
higher rating is not warranted.  38 C.F.R. § 4.115 Diagnostic 
Code 7347 (1998).

The preponderance of the evidence is against the appellant's 
claim for an increased rating for service-connected 
pancreatitis.


ORDER

An increased rating for a pancreatitis is denied.


REMAND

When this case was remanded by the Board in May 1997, a VA 
internist was requested to answer the question:  Is it as 
likely as not that the veteran's diabetes mellitus was caused 
by or aggravated by his service- connected pancreatitis?  The 
physician who examined the appellant in June 1998 opined that 
it was much more likely that the appellant's diabetes was 
related to genes and continued ETOH, not at all to the mild 
pancreatitis he may have had while in the service.  However, 
the physician also indicated that continued heavy binge 
drinking may have contributed to the final expression of 
"pancreatitis diabetes."  

To obtain clarification as to what this examiner meant, this 
case must be REMANDED again for the following action:

1.  The claims file and a copy of this 
remand should be returned to the 
physician who examined the appellant on 
June 9, 1998.  This physician should 
answer the following question:  Is it as 
likely as not that the veteran's diabetes 
mellitus was caused by or aggravated by 
his service- connected pancreatitis?  The 
rationale for the opinion should be set 
forth.  If this physician is no longer 
available, the RO should have the claims 
file reviewed by another internist, who 
is to answer the following question: Is 
it as likely as not that the veteran's 
diabetes mellitus was caused by or 
aggravated by his service- connected 
pancreatitis?  The rationale for the 
opinion should be set forth.

2.  When this development is completed, 
the RO must review the record and 
determine the adequacy of the medical 
opinion that has been obtained.  If the 
opinion fails to comply with the Board's 
request, corrective action should be 
take.  The claim should then be 
readjudicated, and returned to the Board, 
if in order, after completion of the 
necessary adjudication procedures

3. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

